UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 4, 2010 Quamtel,Inc. (Exact name of registrant as specified in its charter) Nevada 000-31757 98-0233452 (State of Incorporation) (Commission File No.) (IRS Employer Identification No.) 14911 Quorum Drive, Suite 140, Dallas, Texas 75254 (Address of principal execute offices, including zip code) (982) 361-1980 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01Completion of Acquisition or Disposition of Assets See ITEM 3.02. ITEM 3.02Unregistered Sale of Equity Securities On December9, 2009, Registrant entered into and closed a Membership Interest Purchase Agreement to acquire all of the outstanding membership interests of Mobile Internet Devices, LLC, a Florida limited liability company (the “Company”).The sellers were DataJack, Inc., a Florida corporation owned by KeithR. Jones, and Schooner Enterprises, Inc., a Nevada corporation owned by JohnW. Richardson. Effective August 4, 2010, the parties agreed to a partial rescission of such Agreement. A copy of such agreement is attached. The parties completed execution of this Agreement on August 9, 2010. ITEM 9.01Financial Exhibits, Pro Forma Financial Information and Exhibits. Exhibit 2.1 – Partial Rescission of Membership Interest Purchase Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Quamtel, Inc. (Registrant) Date: August 13, 2010 By: /s/Stuart Ehrlich Stuart Ehrlich Chief Executive Officer EXHIBIT INDEX Exhibit Number Partial Rescission of Membership Interest Purchase Agreement
